OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31, 2010 Date of reporting period: June 30, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3-4 Berwyn Fund Portfolio Manager’s Letter 5-7 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8-11 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13-15 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17-19 Schedule of Investments – Berwyn Income Fund 20-25 Schedule of Investments – Berwyn Cornerstone Fund 26-28 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35-41 About Your Funds’ Expenses 42-43 Other Information 43 Approval of Advisory Agreements 44-45 THE BERWYN FUNDS 2010 Semi-Annual Report The Berwyn Funds Letter from the President July 21, 2010 Dear Shareholder: After rallying during the first four months of the year, the major stock indices faltered and finished the six-month period ended June 30th, 2010 with modest losses. Since stocks have rallied dramatically across a broad front since early March, 2009, investors should not be surprised by the recent weakness in the equity markets. In fact, at the market’s high in late April, it appeared to us that many stocks had become fully valued and that a consolidation of the prior thirteen months of gains was in order. The marketplace offered a number of reasons for investors to become more cautious. The financial instability of several European governments, most notably Greece, the ongoing oil spill disaster in the Gulf of Mexico, an intractably high unemployment level and uncertainties created by the recent health care and banking regulation legislation upon corporate earnings all contributed to the negative environment on Wall Street. High quality bonds benefited from the concerns listed above as investors sought a safe haven for their money. In fact, the yield on the ten-year Treasury bond fell below three percent in recent weeks, a level unseen in decades except for the period following the Lehman Brothers bankruptcy at the end of 2008. The high unemployment level may be the biggest obstacle to a more robust economy. In my opinion, it is unrealistic to believe that there is a quick or simple remedy to this unfortunate problem. Over the past four years, new home starts have fallen from an annualized rate of 2.2 million to the present rate of about a half million. For the economy to absorb the people left unemployed by the contraction in the home building industry while manufacturing jobs continue to flee the country is a herculean task. Until the unemployment level begins to recede, it is unlikely that the consumer will be the primary driver during this cyclical period of economic growth. Despite the presence of a weakened consumer base, we believe that the U.S. economy will grow at a moderate rate over the next year. It is likely that corporate investment will be an important aspect of this growth. Corporations are holding record amounts of cash that is presently invested in low yielding fixed income instruments. From the standpoint of shareholders looking for a fair return on their investment, this is an unsatisfactory use of resources. Dividend increases, stock buybacks, acquisitions and higher capital spending would appear to be a more appropriate use of corporate cash than leaving it in low yielding money market funds. Although we were cautious as we entered the second quarter, The Berwyn Funds have now become more opportunistic regarding stocks as prices have fallen to levels that, in our opinion, are attractive. Once the current period of consolidation has passed, 3 we expect the cyclical bull market that began in March, 2009, to resume. Although it is futile to try to predict exactly when this correction will end, reasonable valuations, low interest rates, improving corporate earnings and low inflation suggest that a stock market bottom may be closer at hand than most seers believe. Our long-term confidence in each of The Berwyn Funds is predicated on our adherence to a disciplined, value-driven investment process that has taken us through many difficult economic and financial environments, including the turmoil of the past two years. Lastly, I would like to bring to your attention that, effective July 1st, The Killen Group, advisor to The Berwyn Funds, has lowered its investment advisory fee for Berwyn Cornerstone Fund from 1.00 percent to 0.85 percent. In conjunction with this change, the expense ratio on Berwyn Cornerstone Fund has been capped at 1.25 percent, down from 2.00 percent. Thank you for your confidence in The Berwyn Funds. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. The President’s Letter seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the Letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2010 Semi-Annual Report Berwyn Fund a series of The Berwyn Funds July 21, 2010 Dear Berwyn Fund Shareholder: Berwyn Fund’s (BF’s) total return was down 8.22 percent for the three-month period ended June 30th, 2010. However, this loss compared favorably with declines of 9.92 percent for the Russell 2000 Index (Russell 2000), our reference index, and declines of 9.36 percent and 11.43 percent for the Dow Jones Industrial Average (DJIA) and Standard and Poor’s 500 Index (S&P 500), respectively. All of these performance figures are on a total return basis. For the six-month period ended June 30th, 2010, BF managed to record a gain of 0.97 percent. Again, this compared favorably with other indices. For example, the Russell 2000, DJIA and S&P 500 lost 1.95 percent, 5.00 percent and 6.65 percent, respectively, in the first half of 2010. In the first quarter of the year, your management team became more cautious as stocks appeared to have become more fully valued. Consequently, we did more selling than buying earlier in the year and positions in 3COM (acquired by Hewlett-Packard), Ciber, Dress Barn, Ingles Markets and Plexus were eliminated. Partial sales of our investments in American Equity Investment Life, Exide, Genesco, Newpark Resources and Wabash National were also made. Some of these sales carried over into the second quarter. We were able to find some bargains throughout the six-month period, but our buying was heaviest in the months of May and June as the stock market dropped from its April highs. Purchases were made in AAON, a manufacturer of heating and air-conditioning equipment, Fair Isaac, the credit services organization, Frontier Oil, an oil refining company, Gymboree, a retailer of children’s clothes, Hallmark Financial Services, a property and casualty insurer, Hooker Furniture, a manufacturer of residential furniture, Interdigital, a holder of wireless technology patents and research firm, Joseph A. Bank Clothiers, a retailer of men’s clothing, VAALCO Energy, an international oil and gas exploration company and, finally, Vasco Data Security International, a developer and distributor of hardware and software 5 security systems. Selling of stocks that had either disappointed, or partial sales of those that had outperformed and became disproportionately large holdings, also took place in the second quarter. These stocks included Courier, Ethan Allen, Exide Technologies, Lifepoint Hospitals, Newpark Resources, Old National and Wabash National. The four best performing stocks in the six-month period were Tennant, a manufacturer of commercial and industrial cleaning machines, up 24.02 percent, Sturm Ruger, a manufacturer of firearms, up 20.15 percent, Knoll, a high-end manufacturer of office furniture, up 18.30 percent and Newpark Resources, a supplier of drilling fluids to the oil and gas industry, up 15.24 percent. The worst performing stock during the first half of 2010 was Hooker Furniture, a designer and manufacturer of residential furniture, down 33.34 percent. Reflecting investors’ concerns, particularly about the nation’s unemployment problem, eight other stocks in the portfolio were down more than twenty percent. After the economic calamity that our country and, for that matter, the world, has been through in the past two years, investors’ nerves are still raw and the threat of a “double dip” in the economy has created a cautious, yet volatile, investment environment. In spite of this cautious atmosphere it is surprising that the primary small cap index, the Russell 2000, has performed better than the large cap indices this year. Based upon BF’s stock holdings, the reason for the steady performance of the Russell 2000 relative to the DJIA and S&P 500 may be the solid earnings that these companies have been reporting. In addition, the financing difficulties faced by most companies were resolved, one way or the other, in late 2008 and 2009. Our belief is that the holdings in BF’s portfolio are selling at modest price-to-earnings ratios and have substantial upside potential, assuming the economy continues to grow, even if that growth remains modest. Due to our contrarian nature, the gloom that seems to emanate constantly from the media serves to reinforce our optimism for the remainder of this year. A specific example of why we believe the equity markets are undervalued after this recent decline and why we are positive about BF in the near-term is the recent acquisition offer for American Physicians Capital (ACAP) by a private equity firm. ACAP is a financial company that specializes in medical professional liability insurance. It is in the same business as FPIC Insurance Group, one of BF’s portfolio companies, but operates in a different geographic region. Prior to the acquisition offer, ACAP’s stock price traded near stated book value, as does FPIC’s stock price. However, the acquisition offer was made at a 70 percent premium to book value. In our opinion this is strong evidence that FPIC may be selling at an undervalued price. Low interest rates and high levels of corporate cash may be catalysts to heightened acquisition activity in the months to follow. At the time of this writing, many of the companies in BF’s portfolio are reporting second quarter earnings. So far, these reports are encouraging. We will continue to be vigilant and attempt to be prudent, with the long-term objective of providing our shareholders with above average returns. Very truly yours, The Killen Group 6 Fund Performance for Periods Ended 6/30/10 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 31.39% 1.09% 10.54% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/09 was 1.31%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 7 THE BERWYN FUNDS 2010 Semi-Annual Report Berwyn Income Fund a series of The Berwyn Funds July 21, 2010 Dear Berwyn Income Fund Shareholder: The total return of Berwyn Income Fund (BIF) for the second quarter was negative 0.88 percent as stock prices declined sharply after equity investors began to question the sustainability of the economic rebound. A quarterly dividend of $0.125 per share was paid from net investment income, down slightly from the $0.14 per share dividend paid in last year’s second quarter. For the quarter, BIF trailed both its bond reference indices, the Citigroup Broad Investment Grade Index (+3.66 percent) and the Merrill Lynch High Yield Bond Index (-0.07 percent). BIF did, however, outperform its third reference index, the Lipper Income Fund Index (-3.35 percent), which more closely resembles the composition of BIF. For the six months ended June 30, 2010, BIF recorded a total return of 2.30 percent. Again, the Fund lagged its two bond market reference indices, the Citigroup Broad Investment Grade Index and the Merrill Lynch High Yield Index, which had total returns of 5.27 percent and 4.74 percent, respectively. BIF outpaced its third reference index, the Lipper Income Fund Index, which recorded a six month total return of 0.07 percent. During this year’s second quarter, the stock market rally that began in March, 2009 came to an abrupt halt as a looming financial crisis in Greece coupled with a softening in domestic and foreign economic statistics led to worldwide fears of another slowdown. This fear drove equity and high yield bond prices lower while higher quality fixed income prices moved higher. Investors’ concerns have shifted from inflation to capital preservation. Indeed, despite forecasts of their imminent demise, once more it has been shown that U.S. Treasury securities remain the world’s asset of choice during a crisis. With its exposure to common stocks maintained at the maximum permitted of 30 percent during most of the quarter, BIF’s slight loss this quarter is not surprising given the 11.43 percent decline in the Standard & Poor’s 500 Index and the 9.43 percent decline in the Dow Jones Industrial Average. 8 Despite widespread fears early in the year of the potential for rising interest rates, yields actually fell dramatically during the second quarter after being little changed during the first quarter. The yield on the 10-year Treasury bond declined to 2.93 percent, while the yield on the 30-year Treasury bond fell to 3.89 percent. In percentage terms, the declines in yields during the quarter are even more impressive, with the 10-year yield down 23 percent and the 30-year yield down 17.5 percent. Large current and projected federal deficits and the related increase in government borrowing has led to expectations by many of higher inflation. Inflation statistics, however, are not complying with this belief. In June, the reading for the year-over-year change in the Consumer Price Index (CPI) was a modest 1.1 percent. The fear voiced by investors today is of a repeat of what happened from the mid-1960s to the early 1980s, when persistent and rising inflation eroded the value of fixed income investments and, eventually, even stocks. From 1965 to 1980, the CPI rose from 2 percent to almost 15 percent year over year, while the yield on the 10-year Treasury bond climbed to near 16 percent in the fall of 1981. Although we cannot deny the potential for rising inflation in the future, we do not focus our energies on predicting interest rates but believe our time is best spent researching individual companies and attempting to find the best available yields relative to the potential risks. We are, nonetheless, cognizant of how little an investor is currently getting paid from a historical perspective and the potential price risk inherent in today’s low yielding, longer dated fixed income securities. Consequently, we have been reluctant to invest a greater portion of BIF in long term bonds in 2010 despite the allure of their higher yields. Our above average cash level over the past several quarters reflects this cautious approach and our willingness to forego some yield today in the interest of preserving principal for future opportunities. With yields for the highest rated fixed income securities at anemic levels and with volatility increasing in the equity markets, it is challenging to maintain a meaningful level of income for shareholders without assuming greater risk. Fortunately, our emphasis on credit research has enabled BIF to provide a relatively attractive level of income without, in our opinion, increasing its risk exposure. Our research process identifies companies with good balance sheets and positive free cash flow generation without regard to their credit ratings. These two factors trump all others during a credit crisis, such as that of 2008, as they directly affect a company’s ability to repay its debt. Even companies with high credit ratings can be denied access to the capital markets at certain points in time. Thus, the ability to internally generate free cash flow to repay debt becomes paramount. By emphasizing qualities such as these in the companies we consider for investment and not being fixated on their credit ratings, relatively high levels of income are possible for the Fund’s shareholders even in the current low interest environment. We sought to take advantage of the market’s heightened volatility during the second quarter by using BIF’s cash reserves to purchase corporate bonds and equities as the markets sold off in response to the Greek credit crisis. BIF’s cash reserves were 9.7 percent at the end of the first quarter, but by the end of May it had declined to less than 3 percent as we took advantage of the more attractive pricing in both the stock and bond markets to add to existing investments and to purchase new bond and common stock positions. Bonds from such issuers as Scholastic Corp., Gardner Denver, Inc., 9 Omnicare, Inc., L-3 Communications Corp., Owens & Minor, Inc., Orbital Sciences Corp. and Alcoa, Inc. were purchased during this period. New stock positions were established in Pfizer, Inc. and HCC Insurance Holdings, Inc. By June 30th, 2010, cash had rebounded to 8.5 percent of the portfolio as a number of BIF’s fixed income holdings were opportunistically sold after yet another late quarter bond market rally. These sales were concentrated in the Fund’s highest priced and lowest yielding securities. Over the past few years, the continuation of the twenty-eight year secular bond market rally, coupled with increased volatility in the equity markets, has led to two shifts in the composition of BIF. Firstly, we have kept maturities shorter than our bond market benchmarks while concurrently raising the Fund’s high yield allocation in an effort to maintain yield. Secondly, the Fund’s average equity weighting is higher as this sector appears to offer better relative values, both from a yield and a valuation perspective. Currently, fifteen of the Fund’s thirty equity holdings have a higher yield than the 10-year U.S. Treasury bond. Some of BIF’s stock holdings, such as Ennis, Inc. and Intel Corp., are reporting record profits yet are trading at very modest valuations. Ennis recently traded for less than 10 times its trailing 12 months’ earnings while providing a dividend yield over 4 percent. Intel’s yield is slightly less than the 10-year U.S. Treasury bond with a trailing price-to-earnings ratio of approximately 11.5 times. Both companies have long histories of producing attractive returns on capital. Although we have maintained a full equity exposure by purchasing stocks such as Ennis and Intel, we do not believe we have increased BIF’s risk profile in the current market environment. BIF achieved an important milestone shortly before the close of the second quarter as the asset base reached $1 billion, an all time high. We closely monitor asset growth to ensure that the size of the Fund will not hinder our investment flexibility or future performance. It is our opinion that BIF and its advisor have ample capacity for additional growth at this time. In closing, we would like to thank you for investing in BIF. We are grateful for the opportunity to manage your assets and we hope to reward your trust in the years ahead. Very truly yours, The Killen Group, Inc. 10 Long Term Fund Performance as of 06/30/10 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 17.77% 7.13% 8.78% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/09 was 0.70%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 12 THE BERWYN FUNDS 2010 Semi-Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds July 21, 2010 Dear Berwyn Cornerstone Fund Shareholder: For the second quarter of 2010, Berwyn Cornerstone Fund (“BCF”) had a total return loss of 9.98 percent. This compares to losses of 11.43 percent and 9.58 percent for the Standard & Poor’s 500 Index and the Standard & Poor’s MidCap 400 Index, respectively, for the second quarter. During the first six months of 2010, BCF posted a loss of 5.71 percent on a total return basis. This compares to losses of 6.65 percent for the Standard & Poor’s 500 Index and 1.36 percent for the Standard & Poor’s MidCap 400 Index, respectively. The losses recorded during the first half of the year were a reflection of weakening investor sentiment as the period progressed. The first few months of the year showed continued optimism regarding the economic recovery that had begun during 2009. This initial optimism gave way during April to concerns that the recovery was faltering. These concerns were bolstered by macroeconomic news that was dominated by negative topics ranging from credit issues in Greece and other parts of Europe to the British Petroleum oil spill in the Gulf of Mexico. With the market’s broad-based weakness as a backdrop, there were few areas of strength in the first half of the year. Stocks in BCF that performed well in the first half included Aeropostale, a clothing retailer that we purchased in January of this year, New York Community Bancorp, a lender to the New York rent-controlled housing market, and Unum Group, a leading insurance company specializing in disability and workers compensation insurance. All three companies have posted solid financial results so far in 2010 and were able to withstand the macro fears that have weighed on the market through the first half of 2010. Securities that underperformed in the first half were economically sensitive names such as Alcoa, Hewlett Packard and Dun & Bradstreet. Fundamentally, all three companies have performed in line with our expectations. In the cases of Alcoa and Dun & Bradstreet, financial results show steady improvement from the lows seen in late 2008 13 and early 2009. In the case of Hewlett Packard, the company has maintained its strong financial performance of the past few years. Despite their weak stock performances in the first half of the year, we continue to have confidence that all three holdings offer opportunities for capital appreciation over the longer term. As mentioned above, fears of a slowing economy, and even discussion of a double dip recession, dominated headlines as the second quarter progressed despite the fact that most companies reported strong first quarter financial results, with profit margins increasing and, in many cases, revenue growth significantly higher year over year. Obviously, the lack of confidence in the economic recovery’s sustainability contributed to lower stock prices. A second and, perhaps, more important reason for the market’s weakness is the increase in stock valuations from the first half of 2009 to the current time period. From the traumatic lows of 2009’s first quarter, most stocks have rallied strongly with corresponding increases in their valuation multiples that have now discounted the moderate economic expansion we are experiencing. Our approach to investing has always been to evaluate each company, assess its attractiveness as a going business entity over the longer term and then determine at what price the stock presents an attractive investment opportunity. We attempt to look beyond potential short-term hurdles and focus on longer term prospects, considering how the company has performed in difficult, as well as good, environments in the past and what financial results it may be able to achieve over the next several years. Although the short-term outlook plays a role in our decision making process, it is of lesser concern than the longer term outlook. The recent crisis in the credit markets caused companies to experience a major shock that resulted in excess capacity in most industries. Companies have dealt with this by reducing capacity and headcount. This process, which began in 2008, has rejuvenated profit margins. The next major challenge for companies is to grow their revenue bases. We have seen some rebound in revenues over the past two quarters and continued progress here will be monitored going forward. A11 economic recoveries are fraught with bumps along the way, and we continue to believe that world economies and corporate profitability will recover over the next few years. Many investors are viewing the current period with heightened caution. As investment managers, we attempt to take advantage of investors’ emotions by purchasing during periods of fear and reducing, or eliminating, positions during periods of enthusiasm. While we stated in our annual and first quarter reports that we had trimmed and eliminated several positions due to their increased valuations after the strong rally last year, we are now taking advantage of the recent market weakness to add securities that we believe offer longer term capital appreciation potential. During the first half of 2010, we added seven new holdings to BCF, a significant number given our traditionally low turnover rate. We will use any further market weakness to add companies that, in our opinion, offer greater potential growth. Examples of stocks that were added during the first half include Dun & Bradstreet, IBM Corp. and Jacobs Engineering. These companies have long-term track records of generating solid returns on capital and are leaders in their respective industries. 14 Additionally, they have strong balance sheets with large cash positions giving them flexibility during downturns. In our opinion, the price level at which these stocks are trading reflects expectations of prolonged economic weakness and significant declines from past profitability levels. If these companies can generate profitability consistent with past results, both stocks should offer significant upside potential for the Fund. While we are never happy reporting a loss for any period, we continue to believe that corporate profitability is recovering and are confident that our focus on the intrinsic value of individual businesses will generate rewards over the next several years. We look forward to reporting on our progress in the third quarter and, as always, appreciate the support of our shareholders. Very truly yours, The Killen Group, Inc. Fund Performance for Periods Ended 6/30/10 (Average Annual Total Returns) One Year Five Years Since Inception (5/01/02) Berwyn Cornerstone Fund 18.71% 1.02% 4.23% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/09 were 2.72% and 2.00%, respectively. Effective July 1, 2010, the Advisor has contractually agreed until at least May 1, 2012 to waive management fees and/or reimburse Fund expenses so that Berwyn Cornerstone Fund’s expense ratio does not exceed 1.25% of the Fund’s average daily net assets. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions (total return). All index returns referred to herein also include the reinvestment of dividends, distributions and interest (total return). The returns shown do not reflect the deduction of taxes a shareholder may pay on the redemption of Fund shares or Fund distributions. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 15 16 BERWYN FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 97.2% Shares Value AEROSPACE & DEFENSE — 2.2% Ducommun, Inc. $ AIRLINES — 2.3% SkyWest, Inc. AUTO - TRUCK TRAILERS — 1.0% Wabash National Corp.+ AUTO PARTS & EQUIPMENT — 0.7% Exide Technologies+ BANKS — 3.5% Old National Bancorp Suffolk Bancorp BUILDING PRODUCTS - AIR & HEATING — 3.0% AAON, Inc. COMMERCIAL PRINTING — 3.7% Courier Corp. Ennis, Inc. COMMUNICATIONS EQUIPMENT — 2.6% InterDigital, Inc.+ COMPUTERS & PERIPHERALS — 1.7% Stratasys, Inc.+ CONSTRUCTION & ENGINEERING — 2.1% Granite Construction, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 2.4% Advanced Energy Industries, Inc.+ ELECTRONICS — 2.4% Methode Electronics, Inc. ENVIRONMENTAL CONTROL — 2.6% US Ecology, Inc. FOOD — 2.3% Chiquita Brands International, Inc.+ 17 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 97.2% (continued) Shares Value GAS UTILITIES — 2.6% Laclede Group, Inc. (The) $ HEALTH CARE PROVIDERS & SERVICES — 4.4% LifePoint Hospitals, Inc.+ RehabCare Group, Inc.+ HOME FURNISHINGS — 3.7% Ethan Allen Interiors, Inc. Hooker Furniture Corp. INFORMATION SERVICES — 2.9% Fair Isaac Corp. INSURANCE — 12.5% American Equity Investment Life Holding Co. FPIC Insurance Group, Inc.+ Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. INTERNET SOFTWARE & SERVICES — 2.7% Vasco Data Security International, Inc.+ MACHINERY — 6.1% Gorman-Rupp Co. (The) Graham Corp. Tennant Co. MISCELLANEOUS MANUFACTURING — 2.5% Sturm, Ruger & Co., Inc. OFFICE FURNITURE PRODUCTS — 3.3% Knoll, Inc. OIL & GAS - EXPLORATION & PRODUCTION — 1.1% VAALCO Energy, Inc.+ OIL & GAS - REFINING — 2.5% Frontier Oil Corp. OIL & GAS SERVICES — 4.9% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 97.2% (continued) Shares Value RETAIL — 4.2% Genesco, Inc.+ $ Jos. A. Bank Clothiers, Inc.+ SEMICONDUCTORS — 5.1% Cohu, Inc. Rudolph Technologies, Inc.+ SPECIALTY RETAIL — 3.0% Gymboree Corp. (The)+ THRIFTS & MORTGAGE FINANCE — 3.2% Dime Community Bancshares, Inc. TOTAL COMMON STOCKS (Cost $142,209,246) $ MONEY MARKET FUNDS — 4.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.04%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS (Cost $5,999,324) $ TOTAL INVESTMENTS AT VALUE — 101.2% (Cost $148,208,570) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (1.2%) ) NET ASSETS — 100.0% $ + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2010. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 30.2% Shares Value BANKS — 1.4% New York Community Bancorp, Inc. $ Suffolk Bancorp BEVERAGES — 0.7% Coca-Cola Co. (The) BUILDING PRODUCTS - AIR & HEATING — 0.2% AAON, Inc. COMMERCIAL PRINTING — 1.5% Ennis, Inc. CONSTRUCTION MATERIALS — 1.0% Eagle Materials, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.7% JPMorgan Chase & Co. ELECTRONICS — 0.6% Methode Electronics, Inc. ENERGY EQUIPMENT & SERVICES — 1.0% Tidewater, Inc. ENVIRONMENTAL CONTROL — 1.0% US Ecology, Inc. FOOD — 1.2% Campbell Soup Co. ConAgra Foods, Inc. FOOD — WHOLESALE — 1.2% SYSCO Corp. GAS UTILITIES — 1.3% Laclede Group, Inc. (The) HEALTH CARE - PRODUCTS — 0.9% Johnson & Johnson HOUSEHOLD PRODUCTS — 1.5% Kimberly-Clark Corp. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 30.2% (continued) Shares Value INSURANCE — 3.0% Chubb Corp. (The) $ HCC Insurance Holdings, Inc. MACHINERY — 0.6% Met-Pro Corp. MEDIA — 1.4% Walt Disney Co. (The) Washington Post Co. (The) - Class B METAL — ALUMINUM — 0.9% Alcoa, Inc. MISCELLANEOUS MANUFACTURING — 1.4% 3M Co. MULTI-UTILITIES — 1.3% Vectren Corp. PHARMACEUTICALS — 3.8% AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES — 1.1% Dun & Bradstreet Corp. (The) SEMICONDUCTORS — 1.3% Intel Corp. SOFTWARE — 1.2% Microsoft Corp. TOTAL COMMON STOCKS (Cost $294,128,190) $ PREFERRED STOCKS — 1.0% Shares Value REAL ESTATE INVESTMENT TRUSTS — 1.0% Health Care REIT, Inc. - Series D $ Public Storage - Series F + TOTAL PREFERRED STOCKS (Cost $8,861,912) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 58.5% Par Value Value AEROSPACE & DEFENSE — 1.0% Ceradyne, Inc., 2.875%, due 12/15/35 CV $ $ Orbital Sciences Corp., 2.4375%, due 01/15/27 CV BIOTECHNOLOGY — 2.7% Amgen, Inc., 0.125%, due 02/01/11 CV COMMERCIAL SERVICES & SUPPLIES — 3.2% School Specialty, Inc., 3.75%, due 11/30/26 CV COMPUTERS & PERIPHERALS — 3.1% SanDisk Corp., 1.00%, due 05/15/13 CV CONSUMER PRODUCTS — 1.4% Church & Dwight Co., Inc., 6.00%, due 12/15/12 CORRECTIONAL FACILITIES — 2.4% Corrections Corp. of America, 6.25%, due 03/15/13 ELECTRIC UTILITIES — 0.5% Constellation Energy Group, Inc., 4.55%, due 06/15/15 ENERGY EQUIPMENT & SERVICES — 3.2% Bristow Group, Inc., 6.125%, due 06/15/13 FOOD — 1.6% Chiquita Brands International, Inc., 7.50%, due 11/01/14 Chiquita Brands International, Inc., 8.875%, due 12/01/15 HEALTH CARE EQUIPMENT & SUPPLIES — 0.4% Hospira, Inc., 6.05%, due 03/30/17 HEALTH CARE PROVIDERS & SERVICES — 6.5% Humana, Inc., 6.30%, due 08/01/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 6.125%, due 06/01/13 Omnicare, Inc., 3.25%, due 12/15/35 CV Owens & Minor, Inc., 6.35%, due 04/15/16 HOUSEHOLD DURABLES — 2.3% D.R. Horton, Inc., 5.375%, due 06/15/12 D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 6.50%, due 04/15/16 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 58.5% (continued) Par Value Value INFORMATION SERVICES — 1.2% Equifax, Inc., 6.30%, due 07/01/17 $ $ Equifax, Inc., 6.90%, due 07/01/28 Equifax, Inc., 7.00%, due 07/01/37 INSURANCE — 5.2% American Equity Investment Life Holding Co., 5.25%, due 12/06/24 CV Horace Mann Educators Corp., 6.85%, due 04/15/16 Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 7.625%, due 03/01/11 Unum Group, 6.75%, due 12/15/28 LEISURE EQUIPMENT & PRODUCTS — 0.8% Smith & Wesson Holding Co., 4.00%, due 12/15/26 CV MACHINERY — 3.7% Columbus McKinnon Corp., 8.875%, due 11/01/13 Gardner Denver, Inc., 8.00%, due 05/01/13 Westinghouse Air Brake Technologies Corp., 6.875%, due 07/31/13 MEDIA — 0.1% Scholastic Corp., 5.00%, due 04/15/13 METAL - ALUMINUM — 1.1% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 METAL PRODUCTS — 1.3% Valmont Industries, Inc., 6.875%, due 05/01/14 OIL & GAS - REFINING — 2.2% Frontier Oil Corp., 6.625%, due 10/01/11 PACKAGING & CONTAINERS — 2.9% Silgan Holdings, Inc., 6.75%, due 11/15/13 PERSONAL SERVICES — 1.8% Service Corp. International, 7.875%, due 02/01/13 Service Corp. International, 7.375%, due 10/01/14 Service Corp. International, 6.75%, due 04/01/15 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) CORPORATE BONDS — 58.5% (continued) Par Value Value REAL ESTATE INVESTMENT TRUSTS — 1.6% Health Care REIT, Inc., 6.00%, due 11/15/13 $ $ Health Care REIT, Inc., 5.875%, due 05/15/15 Realty Income Corp., 5.95%, due 09/15/16 RETAIL — 5.5% Home Depot, Inc. (The), 5.875%, due 12/16/36 Wal-Mart Stores, Inc., 5.25%, due 09/01/35 Woolworth Corp., 8.50%, due 01/15/22 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 0.6% FEI Co., 2.875%, due 06/01/13 TELECOMMUNICATIONS — 1.2% Ameritech Capital Funding Corp., 6.875%, due 10/15/27 L-3 Communications Corp., 6.125%, due 07/15/13 TELECOMMUNICATIONS EQUIPMENT — 0.1% Anixter, Inc., 5.95%, due 03/01/15 TOYS/GAMES/HOBBIES — 0.9% Hasbro, Inc., 6.30%, due 09/15/17 Hasbro, Inc., 6.60%, due 07/15/28 TOTAL CORPORATE BONDS (Cost $558,744,375) $ U.S. GOVERNMENT AGENCY OBLIGATIONS — 2.2% Par Value Value FEDERAL NATIONAL MORTGAGE ASSOCIATION — 2.2% 3.00%, due 09/24/15 (Cost $21,550,000) $ $ 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 8.5% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.04%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS (Cost $85,519,158) $ TOTAL INVESTMENTS AT VALUE — 100.4% (Cost $968,803,635) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.4%) ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. CV - Convertible Security. + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2010. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS June 30, 2010 (Unaudited) COMMON STOCKS — 94.0% Shares Value AEROSPACE & DEFENSE — 2.9% L-3 Communications Holdings, Inc. $ BANKS — 2.9% New York Community Bancorp, Inc. BEVERAGES — 2.9% Coca-Cola Co. (The) COMMERCIAL SERVICES & SUPPLIES — 1.2% Waste Management, Inc. COMPUTERS — 2.3% Hewlett-Packard Co. COMPUTERS & PERIPHERALS — 3.3% International Business Machines Corp. CONSTRUCTION & ENGINEERING — 3.0% Jacobs Engineering Group, Inc.+ DIVERSIFIED FINANCIAL SERVICES — 2.3% JPMorgan Chase & Co. ENERGY EQUIPMENT & SERVICES — 2.9% Tidewater, Inc. FOOD — 6.5% Campbell Soup Co. ConAgra Foods, Inc. FOOD - WHOLESALE — 3.8% SYSCO Corp. HEALTH CARE - PRODUCTS — 3.1% Johnson & Johnson HOUSEHOLD PRODUCTS — 3.4% Kimberly-Clark Corp. INSURANCE — 10.1% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) COMMON STOCKS — 94.0% (continued) Shares Value MEDIA — 6.4% Walt Disney Co. (The) $ Washington Post Co. (The) - Class B METAL — ALUMINUM — 2.8% Alcoa, Inc. MISCELLANEOUS MANUFACTURING — 2.6% 3M Co. OIL & GAS — 2.9% Chevron Corp. PHARMACEUTICALS — 10.9% Abbott Laboratories AstraZeneca PLC - ADR GlaxoSmithKline PLC - ADR Pfizer, Inc. PROFESSIONAL SERVICES — 2.9% Dun & Bradstreet Corp. (The) RETAIL — 3.1% Best Buy Co., Inc. SEMICONDUCTORS — 2.9% Intel Corp. SOFTWARE — 2.3% Microsoft Corp. SPECIALTY RETAIL — 6.6% Aéropostale, Inc.+ Lowe's Cos., Inc. TOTAL COMMON STOCKS (Cost $8,223,257) $ 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (continued) MONEY MARKET FUNDS — 6.2% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.04%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.20%* TOTAL MONEY MARKET FUNDS (Cost $530,341) $ TOTAL INVESTMENTS AT VALUE — 100.2% (Cost $8,753,598) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.2%) ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2010. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2010 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: At Market Value (Cost $148,208,570, $968,803,635 and $8,753,598 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Receivables: Dividends Interest — — Fund Shares Sold Investment Securities Sold — Other Assets Total Assets Liabilities Payables: Fund Shares Redeemed — Investment Securities Purchased Accrued Investment Advisory Fees (Note 5) Accrued Administration Fees (Note 5) Other Accrued Expenses and Liabilities Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Accumulated Net Investment Income Accumulated Net Realized Gains (Losses) From Security Transactions ) ) Net Unrealized Appreciation (Depreciation) on Investment Securities ) Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value,Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Six Months Ended June 30, 2010 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends $ $ $ Interest — 1 Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration Fees Postage and Supplies Custodian and Bank Service Fees Professional Fees Trustees’ Fees and Expenses Insurance Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income Realized and Unrealized Gains (Losses) on Investments Net Realized Gains from Sales of Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) ) Net Realized and Unrealized Gains (Losses) on Investments ) ) Net Increase (Decrease) in Net Assets Resulting from Operations $ $ $ ) See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Six Months Ended 6/30/10 (Unaudited) Year Ended 12/31/09 Six Months Ended 6/30/10 (Unaudited) Year Ended 12/31/09 Six Months Ended 6/30/10 (Unaudited) Year Ended 12/31/09 Operations Net Investment Income $ Net Realized Gains (Losses) from Sales of Investment Securities ) ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions to Shareholders From Net Investment Income — ) ) ) — ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders — — Proceeds from Redemption Fees Collected (Note 2) Payments for Shares Redeemed ) Net Increase (Decrease) in Net Assets from Capital Share Transactions ) Total Increase in Net Assets Net Assets Beginning of Period End of Period $ Accumulated Net Investment Income $ $
